Exhibit 10.9

SERVICES AGREEMENT

This Services Agreement (the “Agreement”) is entered into effective as of
August 20, 2018, by and among Roivant Sciences GmbH., a company with limited
liability organized under the laws of Switzerland (the “Service Provider”) and
Immunovant Sciences GmbH, a company with limited liability organized under the
laws of Switzerland (“ISG”, and together with any Additional Service Recipient,
the “Service Recipients” and each a “Service Recipient”).

RECITALS

WHEREAS, ISG is a biopharmaceutical company focused on treatments for autoimmune
diseases.

WHEREAS, Service Provider is capable of providing preparatory services in
relation to the identification of potential drug asset candidates relevant to
the Company, managing the performance of clinical trials or other research and
development activities, performing or evaluating scientific and statistical
analyses, and various administrative matters; and

WHEREAS, ISG desires to engage the services of Service Provider, and the Service
Provider is willing to provide such services in consideration for a fee.

NOW, THEREFORE, in consideration of the mutual covenants, rights and obligations
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.

DEFINITIONS

 

1.1

Additional Service Recipient. “Additional Service Recipient” shall mean any
Affiliate of Service Recipient who executes a joinder with the Service Provider,
in a form provided by the Service Provider pursuant to which such Affiliate
joins as a party to this Agreement and the Service Provider agrees to such
joinder.

 

1.2

Affiliate. “Affiliate” shall mean any Person, whether de jure or de facto, other
than a Party, that directly or indirectly owns, is owned by or is under common
ownership with a Party to the extent of at least fifty (50) percent of the
equity having the power to vote on or direct the affairs of the entity, and any
Person actually controlled by, controlling, or under common control with a
Party.

 

1.3

Confidential Information. “Confidential Information” includes any information or
materials in any form or format owned or controlled by the disclosing party, or
entrusted to it by others, including, but not limited to, inventions,
technology, formulas, processes, technical data, prototypes, biological or other
specimens, unpublished patent applications, research results or plans, notes and
notebooks, product or development plans, test results or protocols, market
research or analysis, marketing plans, regulatory information, business plans,
personnel data, customer or prospects lists, existing or anticipated agreements
or relationships with Third Parties, and financial information, that is marked
as “proprietary,” or “confidential,” or which would, under the circumstances
(even without any such markings), be understood by a reasonable person to be
proprietary and nonpublic. Any data generated by Service Provider in connection
with the Services will be treated as Confidential Information of the applicable
Service Recipient.

 

1.4

Costs. “Costs” shall mean the fully-burdened cost incurred by the Service
Provider and its Affiliates during any applicable month to provide the Services.
For purposes of this definition, the fully-burdened cost includes without
limitation: (i) the costs of any materials used in providing the Services;
(ii) the salary, benefits (if any) (including without limitation, medical plans
and 401(k)

 

1



--------------------------------------------------------------------------------

  or other retirement plans), and employment taxes (if any) of all the Service
Provider’s employees involved in providing such services (excluding, however,
any compensation that is provided to an employee or independent contractor in
the form of equity instruments, options to acquire stock (stock options), rights
with respect to (or determined by reference to) equity instruments or stock
options, or any non-cash compensation provided by a third party to an employee
or independent contractor); (iii) related overhead expenses (including, without
limitation, cost of facilities and utilities costs, insurance, and the cost of
all general support, operational and business services); (iv) any and all
licensing fees paid or payable to Third Parties for any intellectual property
incorporated into such services; and (v) any depreciation, amortization or other
cost recovery for financial accounting purposes related to assets of the Service
Provider to the extent such assets are used in providing the Services; provided,
however, that the fully-burdened cost shall not include costs incurred by the
Service Provider to engage a Third Party for the purpose of providing Services
pursuant to Section 3.4 of the Agreement.

 

1.5

Effective Date. “Effective Date” shall mean, with respect to ISG, the date
hereof, and with respect to any Additional Service Recipient, the date of full
execution of its joinder.

 

1.6

General Works. “General Works” shall mean any Works or portion(s) thereof
(including any models, formats, processes, data, databases, software (whether in
source code or object code), or algorithms) that both (i) do not directly relate
to any of Service Recipient or its Affiliate’s drug products’ or portfolio
candidates’ intellectual property (including any formulation(s),
specification(s), dosage(s), indication(s), delivery mechanism(s),
manufacturing, development, or commercialization thereof), and (ii) have general
applicability to the operation of the business of the Service Provider
(including for the purposes of undertaking analytics or improving or enhancing
any of the Services or any other services of the Service Provider).

 

1.7

Government Authority. “Government Authority” shall mean any United States or
non-United States federal, national, state, territory, provincial or local
court, arbitral tribunal, administrative agency or commission or other
governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal), including any regulatory agency or authority, any securities
exchange and any organization or body exercising, or entitled exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature.

 

1.8

Marks. “Marks” shall mean and include trademarks, service marks, trade names,
domain names, trade dress, logos, and similar designations, whether registered
or unregistered, and all applications and registrations therefor.

 

1.9

Party. “Party” shall mean either the Service Provider or any of the Service
Recipients, individually, and “Parties” shall mean the Service Provider and the
Service Recipients collectively.

 

1.10

Person. “Person” shall mean and include any individual, corporation, trust,
estate, partnership, joint venture, company, association, Government Authority,
or any other entity regardless of the type or nature thereof.

 

1.11

Representatives. “Representatives” shall mean the directors, officers, managers,
members, employees, agents, partners, service providers, existing or potential
financing sources, existing or potential investors, and advisors of a Party and
its Affiliates (including, without limitation, attorneys, accountants,
consultants, and financial advisors) that receive Confidential Information or
have Confidential Information made available to them.

 

2



--------------------------------------------------------------------------------

1.12

Securities Laws. “Securities Laws” shall mean the Securities Act of 1933 (15
U.S.C. § 77), the Securities Exchange Act of 1934 (15 U.S.C. § 78), the
Investment Company Act of 1940 (15 U.S.C. § 80a), and any regulations
promulgated thereunder.

 

1.13

Service Recipient Works. “Service Recipient Works” shall mean any Works that
both (i) relate to intellectual property or potential intellectual property
originating from research and development of any Service Recipient or its
Affiliate’s drug products or portfolio candidates, and (ii) arise out of
Services provided directly or indirectly (e.g., through an employee, consultant
clinical research organization, other vendor or other Third Party engaged by the
Service Provider) in connection with such research and development. For clarity,
Service Recipient Works shall not include any General Works.

 

1.14

Third Party. “Third Party” shall mean any Person other than a Party or an
Affiliate of a Party.

 

1.15

Immunovant Disclosure. “Immunovant Disclosure” shall mean (i) any disclosure of
information that any Service Recipient is required to make under the Securities
Laws or any other laws or regulations obligating such Service Recipient to
disclose information or (ii) any document, financial report, or other materials
that any Service Recipient files with the Securities and Exchange Commission or
any other Government Authority.

 

1.16

Works. “Works” shall mean any work product, technical knowledge, creations,
know-how, formulations, recipes, specifications, rights, devices, drawings,
instructions, expertise, trade practices, customer lists, computer data,
software (whether in source code or object code), algorithms, analytical and
quality data, Marks, copyrights, commercial information, inventions, works of
authorship, designs, methods, processes, technology, patterns, techniques, data,
patents, trade secrets, related contracts, licenses and agreements and the like,
and all other intellectual property, in each case, created, authored, composed,
or invented by the Service Provider, whether solely or jointly with others,
whether patented, patentable or not, whether in written form or otherwise, in
performing the Services or any other of Service Provider’s obligations under
this Agreement.

 

1.17

Year. “Year” shall mean the 12-month period ending on March 31.

 

2.

ENGAGEMENT

 

2.1

Subject to the terms of this Agreement, the Service Recipients hereby engage the
Service Provider to perform the services it requires from among those set forth
on Exhibit A attached hereto (the “Services”). Any additional services requested
by the Service Recipients that are not included within the Services shall, if
mutually agreed upon by the Parties, each in its sole discretion, be negotiated
and included in this Agreement through written amendments to Exhibit A hereto.
The scope of the Service Provider’s authority shall be specifically limited to
those activities outlined in this Agreement.

 

2.2

Each Service Recipient agrees to provide reasonable assistance to, and to
cooperate reasonably and in good faith with, the Service Provider with respect
to the performance and receipt of the Services. Each Service Recipient shall
perform (or cause to be performed) such actions and deliver (or cause to be
delivered) to the Service Provider such reports, information, and other
materials, in each case, as reasonably requested by the Service Provider in
furtherance of the performance of the Services or as otherwise necessary for the
Service Provider to perform the Services in an effective manner or to comply
with any obligations imposed on it under applicable law or by any Government
Authority. Without limiting the foregoing, each Service Recipient will (and will
cause its Affiliates to) cooperate with, and provide reasonable assistance to,
the Service Provider in connection with any communications with or
investigations, inquiries, audits, or other requests for information issued by
any Government Authority.

 

3



--------------------------------------------------------------------------------

2.3

Each Service Recipient acknowledges and agrees that the Service Provider’s
performance of the Services is subject to the cooperation of such Service
Recipient and the timely performance of certain actions and timely delivery of
certain reports, information, and other materials by such Service Recipient
necessary to enable the performance of the Services. In furtherance of the
foregoing, each Service Recipient agrees that the Service Provider shall not be
deemed to be in breach of any of its obligations hereunder to the extent that
any failure of the Service Provider to perform such obligations is caused by any
failure or delay of a Service Recipient in such performance or delivery.

 

2.4

Each Service Recipient agrees with the Service Provider that such Service
Recipient shall not, and shall cause its Affiliates not to, resell any of the
Services to any Person whatsoever or to permit the use of the Services by any
Person otherwise than as expressly contemplated by this Agreement or expressly
agreed in advance in writing by the Service Provider.

 

3.

RELATIONSHIP OF THE PARTIES

 

3.1

The Service Provider, on one hand, and each Service Recipient, on the other
hand, are each independent contractors and not joint venturers, partners,
agents, or representatives of the other. The Service Provider shall perform the
Services for the Service Recipients under this Agreement as an independent
contractor and neither the Service Provider nor its employees, subcontractors or
agents shall be deemed to be agents, servants or employees of any Service
Recipient, nor shall the Service Provider and any Service Recipient be deemed or
construed solely by this Agreement to be partners or joint venturers. The
Service Provider shall have exclusive control over the direction and conduct of
its employees in carrying out the activities required under this Agreement.

 

3.2

Neither the Service Provider nor its employees, subcontractors or agents shall
have the authority to (i) negotiate the terms of or execute contracts and
agreements of any Service Recipient outside of agreed guidelines, except as
agreed pursuant to this Agreement or other arrangements, or in furtherance of
the purposes and activities contained herein or therein; (ii) hire personnel for
any Service Recipient; (iii) exercise binding authority with respect to the
operations of any Service Recipient; (iv) make binding recommendations to any
Service Recipient; (v) make decisions or have decision-making rights with
respect to any Service Recipient; (vi) hold itself out as having the authority
to bind or conclude contracts on behalf of any Service Recipient or
(vii) perform Services for any Service Recipient that are not covered by this
Agreement except as mutually agreed.

 

3.3

The Service Provider and its employees, subcontractors or agents shall have the
authority, in connection with the provision of the Services to a Service
Recipient, to, (i) provide advice, assistance, and recommendations to each such
Service Recipient with respect to the operation of the business of the Service
Recipient; (ii) make recommendations on key points of contracts;
(iii) participate in discussions on contracts and agreements; (iv) arrange
transactions between each such Service Recipient and other parties, provided
that the Service Provider does not make any actual, binding decisions for the
Service Recipient; and (v) contact banks in connection with raising capital for
each such Service Recipient. Each Service Recipient reserves the right to make
all decisions with regard to such matters upon which the Service Provider has
rendered advice, assistance, or recommendations.

 

3.4

Engagement of Third Parties. For purposes of performing Services under this
Agreement, the Service Provider may engage such Persons (including employees,
consultants, clinical research organizations, vendors and other Third Parties)
as it deems necessary or desirable; provided, however, that the Service Provider
shall remain responsible for the performance of all such Services and shall be
considered to engage with such Persons in its own name and on its own behalf.

 

4



--------------------------------------------------------------------------------

3.5

Use of Certain Systems. Each Service Recipient acknowledges and agrees that, in
order to receive certain of the Services, such Service Recipient may be required
to use certain systems or technology that are the same as, that integrate with,
or that are otherwise compatible with the systems and technology used by the
Service Provider in performing the Services. Each Service Recipient further
acknowledges and agrees that in using such system or technology, it will abide
by the policies and procedures established by Service Provider governing the use
of that system and technology. With respect to each Service requested by a
Service Recipient, the Service Provider will notify the Service Recipient in
writing of any such system and technological requirements. If, after reviewing
the system and technological requirements, the Service Recipient chooses to have
Service Provider perform the requested Service, the Service Recipient shall
implement such systems and/or technology at its sole expense. The Parties
acknowledge and agree that, if a Service Recipient fails to implement such
systems and technology, then the Service Provider shall have no obligation to
perform the applicable Services unless and until such Service Recipient
implements such systems and technology.

 

4.

FEES AND EXPENSES

 

4.1

Each Service Recipient shall pay the Service Provider a fee in accordance with
Exhibit B attached hereto for the Services provided to such Service Recipient
hereunder. The fees specified in Exhibit B attached hereto shall be reviewed and
may be updated from time to time by the Parties. Fees for Services performed by
the Service Provider will be billed by the Service Provider to the applicable
Service Recipient on a monthly basis. All other costs for Third Party services
shall be billed, by or on behalf of the Service Provider, to the applicable
Service Recipient, in such manner and format and with such supporting
information as the Parties may reasonably agree from time to time. Payment for
undisputed invoices received by the applicable Service Recipient shall be due
within sixty (60) days after the billing date. Any fees and expenses not paid by
the due date thereof shall accrue interest at the safe harbor interest rate
based on the applicable Federal rate as set forth in U.S. Treasury Regulations
Section 1.482-2(a)(2)(iii)(B). All fees and expenses shall be invoiced and
payable in U.S. dollars.

 

4.2

Yearly Reconciliation. The Parties shall perform a yearly reconciliation for the
compensation amounts paid as follows:

 

  a.

Administrative Services Yearly Reconciliation.

 

  i.

As soon as reasonably practicable following the close of each Year during the
Term of this Agreement, the Parties will calculate the total service fee with
respect to the activities listed in Exhibit A, subsection 1 (“Administrative and
Support Services”) owing under this Agreement by each Service Recipient for the
Year (the “Exhibit B Administrative Services Fees”) by calculating the Service
Provider’s Costs with respect to such Services provided to such Service
Recipient and applying the mutually agreed mark-up percentage for such Services
determined in accordance with Exhibit B, and adding the amount of any
third-party costs reimbursable under Exhibit B paragraph (c) that relate to such
Services. As soon as reasonably practicable following the close of each Year,
the Parties shall also calculate the total amount of service fees actually paid
by such Service Recipient for the Year under Section 4.1 with respect to the
activities listed in Exhibit A, subsection 1 (“Administrative and Support
Services”), adding the amount of any third-party costs reimbursable under
Exhibit B paragraph (c) that relate to such Services (the “Actual Administrative
Services Fees”).

 

5



--------------------------------------------------------------------------------

  ii.

If, for any Year, the total Actual Administrative Services Fees paid by a
Service Recipient is greater than the Exhibit B Administrative Services Fees for
such Service Recipient, there shall be deemed to exist an excess of service fee
in an amount equal to the difference between the total Actual Administrative
Services Fees paid by such Service Recipient and the total Exhibit B
Administrative Services Fees for such Service Recipient for the Year
(hereinafter “Administrative Services Excess”).

 

  iii.

If, for any Year, the total Actual Administrative Services Fees paid by a
Service Recipient is less than the total Exhibit B Administrative Services Fees
for such Service Recipient, there shall be deemed to exist a shortfall in an
amount equal to the difference between the total Exhibit B Administrative
Services Fees for such Service Recipient and the total Actual Administrative
Services Fees paid by such Service Recipient (hereinafter “Administrative
Services Shortfall”).

 

  b.

Other Services Yearly Reconciliation.

 

  i.

As soon as reasonably practicable following the close of each Year during the
Term of this Agreement, the Parties will calculate the total service fee with
respect to the activities listed in Exhibit A, subsection 2 (“Other Services”)
owing under this Agreement by each Service Recipient for the Year (the “Exhibit
B Other Services Fees”) by calculating the Service Provider’s Costs with respect
to such Services provided to such Service Recipient and applying the mutually
agreed mark-up percentage for such Services determined in accordance with
Exhibit B, and adding the amount of any third-party costs reimbursable under
Exhibit B paragraph (c) that relate to such Services. As soon as reasonably
practicable following the close of each Year, the Parties shall also calculate
the total amount of service fees actually paid by each Service Recipient for the
Year under Section 4.1 with respect to the activities listed in Exhibit A,
subsection 1 (“Other Services”), adding the amount of any third-party costs
reimbursable under Exhibit B paragraph (c) that relate to such Services (the
“Actual Other Services Fees”).

 

  ii.

If, for any Year, the total Actual Other Services Fees paid by a Service
Recipient is greater than the Exhibit B Other Services Fees for such Service
Recipient, there shall be deemed to exist an excess of service fee in an amount
equal to the difference between the total Actual Other Services Fees paid by
such Service Recipient and the total Exhibit B Other Services Fees for such
Service Recipient for the Year (hereinafter “Other Services Excess”).

 

  iii.

If, for any Year, the total Actual Other Services Fees paid by a Service
Recipient is less than the total Exhibit B Other Services Fees for such Service
Recipient, there shall be deemed to exist a shortfall in an amount equal to the
difference between the total Exhibit B Other Services Fees for such Service
Recipient and the total Actual Other Services Fees paid by such Service
Recipient (hereinafter “Other Services Shortfall”).

 

6



--------------------------------------------------------------------------------

  c.

Settlement of Excess or Shortfall Amounts.

 

  i.

If, for any Year, (1) the sum of the Administrative Services Shortfall for a
Service Recipient and the Other Services Shortfall for such Service Recipient
exceeds (2) the sum of the Administrative Services Excess for such Service
Recipient and the Other Services Excess for such Service Recipient (such excess
amount, the “Net Shortfall”), such Service Recipient shall pay such Net
Shortfall to the Service Provider within thirty (30) days after the Exhibit B
Administrative Services Fees, Exhibit B Other Services Fees, Actual
Administrative Services Fees, and Actual Other Services Fees have been
calculated for such Year.

 

  ii.

If, for any Year, (1) the sum of the Administrative Services Excess for a
Service Recipient and the Other Services Excess for such Service Recipient
exceeds (2) the sum of the Administrative Services Shortfall for such Service
Recipient and the Other Services Shortfall for such Service Recipient (such
excess amount, the “Net Excess”), the Service Provider shall treat such Net
Excess, in whole or in part, as an overpayment to the Service Provider that must
be repaid to such Service Recipient within thirty (30) days after the end of the
Year.

 

4.3

Withholding. The Service Recipients shall be entitled to deduct from any
payments to the Service Provider the amount of any withholding taxes with
respect to such amounts payable, or any taxes in each case required to be
withheld by the applicable Service Recipient to the extent that such Service
Recipient pays to the appropriate Government Authority on behalf of the Service
Provider such taxes, levies, or charges. Such Service Recipient shall, upon the
request of the Service Provider, deliver to the Service Provider proof of
payment of all such taxes, levies, and other charges and the appropriate
documentation that is necessary to obtain a tax credit, to the extent such tax
credit can be obtained.

5. ACCESS TO BOOKS AND RECORDS

The Service Provider shall maintain books and records pertaining to the Services
provided in any Year pursuant to this Agreement for ten (10) Years following the
performance of such Services and shall make them available for inspection and
audit, at the applicable Service Recipient’s expense, by a mutually acceptable
independent certified public accounting firm during normal business hours upon
reasonable prior written notice to the Service Provider.

6. CONFIDENTIAL INFORMATION

 

6.1

Obligations. The Parties acknowledge that, from time to time, one Party (the
“Disclosing Party”) may disclose to another Party (the “Receiving Party”)
Confidential Information. The Receiving Party shall retain such Confidential
Information in confidence and shall not disclose such Confidential Information
to any Third Parties other than:

 

  a.

in connection with the performance or receipt of the Services, as applicable;

 

  b.

in connection with the purposes or activities contemplated in (i) this Agreement
or (ii) any other written agreement entered into by and between the Parties; or

 

  c.

to the Receiving Party’s or its Affiliates’ Representatives, provided that such
Persons owe an obligation of confidence to the Receiving Party that is no less
protective than the terms and conditions contained herein.

The Receiving Party shall remain liable for the unauthorized uses and
disclosures by its Representatives of the Disclosing Party’s Confidential
Information. The Receiving Party’s obligations under this section 6.1 will
survive the termination of this Agreement. To the extent necessary to facilitate
the sharing of data and information between the Parties, the Parties shall enter
into an information sharing agreement on mutually agreed terms and conditions.
In the event of a conflict between the terms of such information sharing
agreement and this Agreement, the terms of that Agreement shall govern.

 

 

7



--------------------------------------------------------------------------------

6.2

In the event that a Receiving Party or its Representatives are required by any
governmental, quasi-governmental or regulatory entity, any judicial body or any
legal process to disclose any Confidential Information, the Receiving Party
shall provide the Disclosing Party with prompt notice of any such requirement
(unless prohibited by applicable law, rule or regulation or the entity, body or
process requiring such disclosure) so that the Disclosing Party may in its sole
discretion seek a protective order or other appropriate remedy, each at the
Disclosing Party’s sole expense, and/or waive compliance with the provisions of
this Agreement. If, in the absence of a protective order or other remedy or the
receipt of a waiver by the Disclosing Party, the Receiving Party or any of its
Representatives are nonetheless, as advised by counsel, legally compelled to
disclose Confidential Information, the Receiving Party and its Representatives
may, without liability hereunder, disclose only that portion of Confidential
Information or discussion information related to Confidential Information which
such counsel advises the Receiving Party or its Representatives is legally
required to be disclosed, provided that, upon request by the Disclosing Party,
the Receiving Party shall use commercially reasonable efforts to preserve the
confidentiality of Confidential Information, including, without limitation, by
cooperating with the Disclosing Party at the Disclosing Party’s sole expense to
obtain an appropriate protective order or other reliable assurance that
confidential treatment will be accorded Confidential Information upon such
required disclosure. Notwithstanding anything in this Agreement to the contrary,
either Party and its Representatives may disclose Confidential Information,
without notice, a protective order or other remedy solely where such disclosure
is in connection with a routine audit or examination by, or a blanket document
request from, a regulatory or self-regulatory authority, bank examiner or
auditor that does not reference the other Party provided that the auditor is
advised of the confidential nature of the Confidential Information.

 

6.3

Exceptions. Notwithstanding anything to the contrary contained herein, the term
Confidential Information shall not include information that, and nothing in this
Agreement shall prevent the disclosure by the Receiving Party, or its
Representatives of Confidential Information that:

 

  a.

Prior to the transmittal thereof to the Receiving Party was of general public
knowledge;

 

  b.

Becomes, subsequent to the time of transmittal to the Receiving Party, a matter
of general public knowledge otherwise than as a consequence of a breach by the
Receiving Party of any obligation under this Agreement;

 

  c.

Is made public by the Disclosing Party;

 

  d.

Was in the possession of the Receiving Party or its Representatives in
documentary form prior to the time of disclosure thereof to the Receiving Party
by the Disclosing Party, and is held by Receiving Party free of any obligation
of confidence to the Disclosing Party or any Third Party;

 

  e.

Is received in good faith from a Third Party who, to the best of the Receiving
Party’s knowledge, did not obtain the same from the Disclosing Party and who
imposed no obligation of secrecy on the Receiving Party with respect to such
information; or

 

  f.

Can be demonstrated to be independently developed by the Receiving Party or its
Representatives without use or benefit of or reference to the Confidential
Information.

 

8



--------------------------------------------------------------------------------

6.4

No Unauthorized Use. The Receiving Party shall refrain from using or exploiting
any and all Confidential Information for any purposes or activities other than
in connection with:

 

  a.

the performance or receipt of the Services, as applicable;

 

  b.

those purposes or activities contemplated in (i) this Agreement or (ii) any
other written agreement entered into by and between the Parties;

 

  c.

corporate or financial transactions, including securing financing, any
contemplated merger, acquisition, or sale of all or substantially all of the
Receiving Party’s business, equity or assets, or an initial public offering of,
or any investment in, the Receiving Party provided that any use thereof is
subject to obligations of confidence that are no less protective than the terms
and conditions contained herein; or

 

  d.

the Receiving Party’s compliance with any obligations imposed on Receiving Party
under applicable law or by any Government Authority.

For clarity, the Receiving Party may use the Disclosing Party’s Confidential
Information for the purposes or activities contemplated in (a) to (d) above.

 

6.5

Residuals. Notwithstanding anything to the contrary in this Agreement regarding
Confidential Information, neither Party nor its Affiliates (including its
employees, subcontractors, consultants and agents) shall be prohibited or
enjoined from utilizing general knowledge, skills and experience, concepts,
know-how and techniques retained in the unaided memory of an individual and
acquired as a result of such individual’s authorized access to the other Party’s
Confidential Information during the course of the performance or receipt of the
Services provided that none of such retained general knowledge, skills and
experience, concepts, know-how and techniques include any trade secrets of the
other Party.

 

6.6

Survival. The Parties’ obligations under this Article 6 shall survive the
termination of this Agreement for any reason whatsoever.

 

7.

OWNERSHIP OF AND LICENSE TO SERVICE RECIPIENT WORKS

 

7.1

Ownership. The Service Provider agrees that all right, title and interest in and
to any and all Service Recipient Works will be owned exclusively by the
applicable Service Recipient immediately and automatically upon creation,
authoring, composition, or invention thereof. All Service Recipient Works, as
applicable, shall be considered “works made for hire” to the extent permitted
under applicable copyright law and will be considered the sole property of the
Service Recipients immediately and automatically upon creation, authoring,
composition, or invention thereof. To the extent such Service Recipient Works
are not considered “works made for hire,” the Service Provider hereby assigns to
the applicable Service Recipient, and the applicable Service Recipient hereby
receives, all of the Service Provider’s entire right, title, and interest to
such Service Recipient Works, including all copyrights, patents and trade
secrets therein, effective immediately and automatically upon creation,
authoring, composition, or invention thereof. The Service Provider agrees, at
the applicable Service Recipient’s expense, to execute any documents reasonably
requested by such Service Recipient or any successor in interest to such Service
Recipient, at any time in relation to such assignment. The Service Provider
further acknowledges and agrees that any and all derivative works, developments,
or improvements based on the Service Recipient Works that also constitute
Service Recipient Works, shall also be deemed Service Recipient Works and all
right, title and interest therein shall be exclusively owned by the applicable
Service Recipient pursuant to the foregoing immediately and automatically upon
creation, authoring, composition, or invention thereof. The Service Provider
shall cooperate with the

 

9



--------------------------------------------------------------------------------

  applicable Service Recipient and any of its Affiliates, at the applicable
Service Recipient’s expense (whether during or after the term of this
Agreement), in the confirmation, registration, protection and enforcement of the
rights and property of the Service Recipients and their successors in interest
in such Service Recipient Works. The Service Provider shall not at any time do
or cause to be done, or fail to do or cause to be done, any act or thing,
directly or indirectly, contesting or in any way impairing any Service
Recipient’s right, title, or interest in the Service Recipient Works. Every use
of any Service Recipient Works (and any derivative works, developments, or
improvements based on the Service Recipient Works) by the Service Provider shall
inure to the benefit of the applicable Service Recipient. For clarity,
notwithstanding anything contained herein to the contrary, exclusive ownership
of any Works other than Service Recipient Works vests in and remains with the
Service Provider, and the Service Provider has and shall retain all right, title
and interest in and to all such Works (including all General Works). To the
extent that any such Works (including General Works) are incorporated into or
otherwise required to use or exploit any Service Recipient Works, Service
Provider agrees to grant and hereby grants, and will cause its Affiliates to
grant, the Service Recipients a perpetual, worldwide, irrevocable, fully
paid-up, royalty-free, transferrable, sublicensable, non-exclusive license under
such Works to use, execute, reproduce, display, perform, distribute, prepare
derivative works of and otherwise exploit all Service Recipient Works provided,
or required to be provided, by Service Provider to the Service Recipients under
this Agreement.

 

7.2

License. Each of the Service Recipients hereby grants to the Service Provider a
non-exclusive, royalty-free, fully-paid up, worldwide right and license, subject
to section 12.1, to all intellectual property rights therein or arising
therefrom (a) to use the Service Recipient Works and any other intellectual
property provided by each such Service Recipient to the Service Provider solely
in connection with the performance of the Services under this Agreement; and
(b) notwithstanding anything contained herein to the contrary, to use any and
all data provided to, accessed by, or collected by the Service Provider, in
whole or in part, in performing the Services (including any data in any Service
Recipient Works or Confidential Information) for analytics purposes and/or for
purposes of improving or enhancing any of the Services or the operation of the
business of the Service Provider generally (including any other Services of the
Service Provider); provided, however, that any data that constitutes the
Confidential Information of any Service Recipient must be anonymized,
de-identified or aggregated, subject to policies that are consistent with the
applicable data privacy and security laws – which policies are reasonably
acceptable to Service Recipient. Furthermore, Service Provider shall not
distribute such data externally without the prior consent of the Service
Recipient. The Service Provider agrees that all uses of any Marks included in
the Service Recipient Works pursuant to this license are subject to and shall
comply with Article 8 hereof. The rights and license granted in this Section 7.2
may be sublicensed, assigned or otherwise transferred to Affiliates of Service
Provider which provide Services to Service Provider in furtherance of the
purposes and activities contained herein, in connection with the performance of
Services or as a result of a merger, acquisition, sale of all or substantially
all of the Service Provider’s business, equity or assets or other business
combination.

 

8.

USE OF TRADEMARKS

Each of the Service Recipients hereby grants the Service Provider a right to use
its respective Marks only in connection with the Services, provided that if any
Service Recipient provides the Service Provider with reasonable written
trademark guidelines governing the use of such Service Recipient’s Marks (which
guidelines may be updated by such Service Recipient from time to time with prior
reasonable written notice to the Service Provider), the Service Provider’s use
of such Marks shall be subject to such written guidelines so provided.
Notwithstanding the foregoing, the Service Provider will comply with all of the
Service Recipients’ reasonable instructions and quality control requirements
regarding the Service Provider’s use of such Service Recipients’ Marks. The

 

10



--------------------------------------------------------------------------------

Service Provider acknowledges that the Service Recipients’ Marks, as between the
Service Provider and Service Recipients, are owned and licensed solely and
exclusively by the Service Recipients, and agrees to use such Marks only in the
form and with appropriate legends as described by the applicable Service
Recipients. All use of the Service Recipients’ Marks and associated goodwill
will inure to the benefit of the applicable Service Recipients. All rights not
expressly granted are reserved to the applicable Service Recipients. The Service
Provider shall not remove, cover, or modify any proprietary rights notice or
legend placed by the other party on materials used in connection with this
Agreement.

 

9.

IMMUNOVANT DISCLOSURES; ETC.

 

9.1

The Service Recipients shall have ultimate authority over, and complete and
total responsibility for, any and all Immunovant Disclosures. For the avoidance
of doubt, this includes all decisions regarding (i) whether to make or not make
a Immunovant Disclosure; (ii) the contents of any Immunovant Disclosure; or
(iii) whether any Immunovant Disclosure is complete, accurate, or complies with
applicable legal requirements.

 

9.2

The Service Provider shall have no authority over or responsibility for any
Immunovant Disclosure. For the avoidance of doubt, the Service Provider will not
(and will not have the authority to): (i) approve or certify the accuracy or
completeness of any Immunovant Disclosure; (ii) make any public statements or
disclosures on behalf of any Service Recipient; (iii) make, or provide any
advice for the Service Recipients to make, any decisions regarding when a
Immunovant Disclosure is required or whether any Immunovant Disclosure complies
with applicable law.

 

9.3

The Service Provider has no authority to make any statements or disclosure on
behalf of any Service Recipient in the disclosures of the Service Recipient, and
no Service Recipient will attribute any statements in any Immunovant Disclosure
to the Service Provider or any of the Service Provider’s employees (except to
the extent the employee is an officer, director or employee of Service Recipient
and then only in such employee’s capacity as an officer, director or employee of
Service Recipient).

 

9.4

Third-Party Information and U.S. Defend Trade Secrets Act.

 

  a.

During the Term and thereafter, neither Party will improperly use or disclose to
the other any confidential, proprietary or secret information of such Party’s
former clients or any other person, and such Party will not bring any such
information onto the other Party’s property or place of business.

 

  b.

Notwithstanding the foregoing, the U.S. Defend Trade Secrets Act of 2016
(“DTSA”) provides that an individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(iii) in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. In addition, DTSA provides that an individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
(A) files any document containing the trade secret under seal; and (B) does not
disclose the trade secret, except pursuant to court order.

 

11



--------------------------------------------------------------------------------

10.

CERTAIN REGULATIONS

 

10.1

Reporting of Compensation.

Consistent with the confidentiality obligations under this Agreement, Service
Recipient reserves the right to make reports to applicable government agencies
disclosing information associated with any compensation paid under this
Agreement in order to comply with applicable laws, which information may be
published on government records available to the public, including the EDGAR
electronic filing system of the United States Securities and Exchange
Commission.

 

10.2

Insider Trading.

Each of the Parties hereto acknowledges that it and its Representatives may in
connection with this Agreement become aware of material non-public information
regarding the other Parties hereto, and that national, provincial and state
securities laws prohibit each such Party and its Representatives and their
immediate families from purchasing or selling any securities on the basis of
such material non-public information and from assisting any others to do so.
Each Party agrees that it shall not violate and shall inform its Representatives
that they and their immediate family members must not violate any applicable law
or regulation bearing on trading in securities of the other Parties hereto.

 

11.

COOPERATION REGARDING THE PHARMACEUTICAL QUALITY SYSTEM AND COMPLIANCE

 

11.1

To the extent that the Service Recipient seeks Services related to its quality
management systems, the Parties agree to cooperate and coordinate as appropriate
concerning the quality systems, to enter into a Quality Agreement, and to adopt,
implement and maintain at all times while this Services Agreement is in effect,
quality standards, as periodically updated, that are consistent with (and no
less restrictive than) the Service Provider’s quality standards; provided that
such Service Provider quality standards are reasonably necessary or appropriate
to comply with applicable rules and industry regulations.

 

11.2

Each Party further agrees to notify the other Parties if it identifies any
quality systems or compliance issues that could reasonably expected to adversely
impact the provision or receipt of Services or performance under the provisions
of this Agreement, and to cooperate and coordinate as appropriate in addressing
any such issues.

 

12.

INDEMNIFICATION; LIMITATION OF LIABILITY

 

12.1

Service Provider Indemnity. The Service Provider, to the maximum extent
permitted by law, shall defend, protect, indemnify and hold the Service
Recipients and their officers, employees and directors, as the case may be
(“Recipient Indemnified Parties”), harmless from and against any and all losses,
demands, damages, liabilities, interest, awards, judgments, settlements and
compromises relating to any Third Party claims, actions or causes of action, or
suits, and all reasonable attorney’s fees and other fees and expenses in
connection therewith (“Losses”) which may be incurred by a Recipient Indemnified
Party, arising out of, due to, or in connection with, directly or indirectly,
the provision of the Services, except to the extent that such Losses are the
result of:

 

  a.

the combination of the Services with any other product or service;

 

  b.

any technology, materials, information, directions, or specifications provided
by such Recipient Indemnified Party or the performance of the Services in
accordance with the foregoing;

 

  c.

any conduct requested or instructed by such Recipient Indemnified Party; or

 

  d.

the gross negligence or willful misconduct of such Recipient Indemnified Party.

 

12



--------------------------------------------------------------------------------

12.2

Service Recipient Indemnity. Each Service Recipient, to the maximum extent
permitted by law, shall defend, protect, indemnify and hold the Service Provider
and its Affiliates and each of their officers, employees and directors, as the
case may be (“Provider Indemnified Parties”), harmless from and against any and
all Losses which may be incurred by a Provider Indemnified Party, arising out
of, due to, or in connection with, directly or indirectly, the receipt of the
Services by the Service Recipient, except to the extent that either: (a) such
Losses are the result of the gross negligence or willful misconduct of such
Provider Indemnified Party, or (b) such Losses are indemnifiable under
Section 12.1 (Service Provider Indemnity).

 

12.3

The Service Provider’s aggregate liability under this Agreement for any cause
whatsoever, and regardless of the form of action, whether in contract or in
tort, shall be limited to the payments made by the applicable Service Recipient
under this Agreement for the specific Service that allegedly caused or was
related to the Losses during the twelve (12) month period prior to the date the
Losses were first incurred. In no event shall the Service Provider be liable for
any Losses caused by any Service Recipient’s failure to perform its obligations
under this Agreement.

 

12.4

NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR AT LAW OR IN
EQUITY AND EXCEPT TO THE EXTENT THAT ANY THIRD PARTY IS CONTRACTUALLY OBLIGATED
TO AND DOES INDEMNIFY THE LIABLE PARTY THEREFOR AND SUCH REMEDIES MAY BE PASSED
THROUGH TO THE OTHER PARTY, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR
PUNITIVE, SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES TO THE OTHER
PARTY OR ANY OTHER PERSON (INCLUDING DAMAGES FOR LOSS OF BUSINESS PROFITS,
BUSINESS INTERRUPTION, ACTIONS OF THIRD PARTIES OR ANY OTHER LOSS) ARISING FROM
OR RELATING TO ANY CLAIM MADE UNDER THIS AGREEMENT OR THE PERFORMANCE OR THE
FAILURE TO PERFORM THE SERVICES.

 

13.

TERM AND TERMINATION

 

13.1

Term. This Agreement shall commence on the Effective Date and continue until
terminated by a Party in accordance with this Section 13.1 (the “Term”). The
Service Provider may terminate this Agreement at its discretion by giving
written notice to the Service Recipients at least ninety (90) days before the
proposed termination date. Each Service Recipient may terminate this Agreement
solely with respect to itself at its discretion by giving written notice to the
Service Provider at least ninety (90) days before the proposed termination date.
Article 1, Article 5, Article 6, Article 7, Section 9.4, Article 10, Article 12,
Section 13.2 and Article 15 shall survive the termination of this Agreement.
Each Service Recipient hereby specifically agrees and acknowledges that all
obligations of the Service Provider to provide any and all Services shall
immediately cease upon termination of this Agreement. The Service Provider
hereby specifically agrees and acknowledges that all of its rights to use Marks
pursuant to Article 8 of this Agreement shall cease after a reasonable and
mutually-agreed wind-down period commencing upon termination of this Agreement.
To the extent permitted by applicable law, no Party shall be liable to another
Party for, and each Party hereby expressly waives any right to, any termination
compensation of any kind or character whatsoever, to which such Party may be
entitled solely by virtue of termination of this Agreement.

 

13.2

Rights and Duties on Termination. Upon termination of this Agreement for any
reason, each Party shall cease all use of the other Parties’ Confidential
Information, and the Service Recipients shall pay the Service Provider all
accrued and unpaid fees for Services performed through the date of termination.

 

13



--------------------------------------------------------------------------------

14.

COMPLIANCE WITH LAWS

 

14.1

General Compliance. The Parties shall at all times strictly comply with all
applicable laws, rules, regulations, and governmental orders, now or hereafter
in effect, relating to their performance of this Agreement. Each Party further
agrees to make, obtain, and maintain in force at all times during the term of
this Agreement, all filings, registrations, reports, licenses, permits, and
authorizations (collectively, “Authorizations”) required under applicable law,
regulation, or order for such Party to perform its obligations under this
Agreement. Each Service Recipient shall provide the Service Provider with such
assistance as the Service Provider may reasonably request in making or obtaining
any such Authorizations.

 

15.

GENERAL PROVISIONS

 

15.1

Notices. Any and all notices, elections, offers, acceptances, and demands
permitted or required to be made under this Agreement shall be in writing,
signed by the Party giving such notice, election, offer, acceptance, or demand
and shall be delivered personally, by messenger, courier service, telecopy,
first class mail or similar transmission, to the Party, at its address on file
with the Party giving such notice, election, offer, acceptance or demand or at
such other address as may be supplied in writing. The date of personal delivery
or the date of mailing, as the case may be, shall be the date of such notice,
election, offer, acceptance, or demand.

 

15.2

Force Majeure. If the performance of any part of this Agreement by a Party, or
of any obligation under this Agreement (other than an obligation to pay money),
is prevented, restricted, interfered with, or delayed by reason of any cause
beyond the reasonable control of the Party liable to perform, unless conclusive
evidence to the contrary is provided, the Party so affected shall, on giving
written notice to the other Parties, be excused from such performance to the
extent of such prevention, restriction, interference, or delay, provided that
the affected Party shall use its reasonable efforts to avoid or remove such
causes of nonperformance and shall continue performance with the utmost dispatch
whenever such causes are removed. When such circumstances arise, the Parties
shall discuss what, if any, modification of the terms of this Agreement may be
required in order to arrive at an equitable solution.

 

15.3

Successors and Assigns. This Agreement may not be assigned or otherwise conveyed
by any Party without the prior written consent of the other Parties; provided
however that such prior written consent will not be required for an assignment
to an Affiliate of a Party. This Agreement shall be binding on and inure to the
benefit of the Parties hereto and their respective successors, successors in
title and assigns to the extent that such assignment is permitted under this
paragraph.

 

15.4

Entire Agreement, Amendments. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof, and supersedes
all prior agreements, understandings, and communications between the Parties,
whether oral or written, relating to the same subject matter. No change,
modification, or amendment of this Agreement shall be valid or binding on the
Parties unless such change or modification shall be in writing signed by the
Party or Parties against whom the same is sought to be enforced.

 

15.5

Remedies Cumulative. The remedies of the Parties under this Agreement are
cumulative and shall not exclude any other remedies to which the Party may be
lawfully entitled.

 

15.6

Other Persons. Nothing in this Agreement shall be construed to prevent or
prohibit the Service Provider from providing services to any other Person or
from engaging in any other business activity.

 

14



--------------------------------------------------------------------------------

15.7

Not for the Benefit of Third Parties. This Agreement is for the exclusive
benefit of the Parties to this Agreement and not for the benefit of any Third
Party.

 

15.8

Further Assurances. Each Party hereby covenants and agrees that it shall execute
and deliver such deeds and other documents as may be required to implement any
of the provisions of this Agreement.

 

15.9

No Waiver. The failure of any Party to insist on strict performance of a
covenant hereunder or of any obligation hereunder shall not be a waiver of such
Party’s right to demand strict compliance therewith in the future, nor shall the
same be construed as a novation of this Agreement.

 

15.10

Integration. This Agreement constitutes the full and complete agreement of the
Parties.

 

15.11

Captions. Titles or captions of articles and paragraphs contained in this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, limit, extend, or describe the scope of this Agreement or the
intent of any provision hereof.

 

15.12

Construction. Whenever required by the context, the singular number shall
include the plural, the plural number shall include the singular, and the gender
of any pronoun shall include all genders. If a term is defined as one part of
speech (such as a noun), it shall have a corresponding meaning when used as
another part of speech (such as a verb). The term “includes” or “including”
shall mean “including without limitation.” The words “hereof,” “hereto,”
“hereby,” “herein,” “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole and not to any particular
section or article in which such words appear. The use of “or” is not intended
to be exclusive unless expressly indicated otherwise.

 

15.13

Counterparts. This Agreement may be executed in multiple copies, each one of
which shall be an original and all of which shall constitute one and the same
document, binding on the Parties, and each Party hereby covenants and agrees to
execute all duplicates or replacement counterparts of this Agreement as may be
required.

 

15.14

Governing Law; Arbitration. This Agreement shall be governed by, and construed
and enforced in accordance with, the Laws of the State of New York, without
regard to the provisions governing conflict of laws. Any dispute, controversy or
claim between the Parties to this Agreement, including any claim arising out of,
in connection with, or in relation to the interpretation, performance, breach,
or termination thereof, shall be resolved exclusively and finally by
confidential binding arbitration. The seat, or legal place, of arbitration shall
be New York, New York. The language of the arbitration shall be English. The
arbitration shall be administered by the International Centre for Dispute
Resolution in accordance with its International Arbitration Rules in force when
the Notice of Arbitration is submitted in accordance with such Rules. Each Party
shall select one person to act as arbitrator and the two selected shall select a
third arbitrator, who shall act as president of the panel. Where there are
multiple claimants or multiple respondents, the multiple claimants, jointly, and
the multiple respondents, jointly, shall select the party-appointed arbitrators.
Except as may be required by law, to comply with a legal duty, or to pursue a
legal right, neither a Party nor an arbitrator may disclose the existence,
content, or results of any arbitration hereunder without the prior written
consent of the Parties. Nothing herein shall prevent a Party from seeking
provisional measures from any court of competent jurisdiction, and any such
request shall not be deemed incompatible with the agreement to arbitrate or a
waiver of the right to arbitrate. Each Party shall consent, for purposes of
provisional measures or the enforcement of any arbitral award, to the
non-exclusive jurisdiction of the state and federal courts located in New York,
New York, and each Party shall not assert that such courts constitute forum
non-conveniens. The award shall be final and binding on the Parties. Judgment on
the award may be entered in any court of competent jurisdiction.

 

15



--------------------------------------------------------------------------------

15.15

Computation of Time. Whenever the last day for the exercise of any privilege or
the discharge of any duty hereunder shall fall on a Saturday, Sunday, or any
public or legal holiday, whether local or national, the Party having such
privilege or duty shall have until 5:00 p.m. (EST or, if in effect in New York,
EDT) on the next succeeding business day to exercise such privilege, or to
discharge such duty.

 

15.16

Severability. In the event any provision, clause, sentence, phrase, or word
hereof, or the application thereof in any circumstances, is held to be invalid
or unenforceable, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder hereof, or of the application of any
such provision, sentence, clause, phrase, or word in any other circumstances.

 

15.17

Costs and Expenses. Unless otherwise provided in this Agreement, each Party
shall bear all fees and expenses incurred in performing its obligations under
this Agreement.

 

15.18

Provisions of Law. A reference in this Agreement to a provision of law,
regulation, rule, official directive, request, or guideline (whether or not
having the force of law) of any governmental, intergovernmental or supranational
body, agency, department or regulatory, self-regulatory, or other authority or
organization is a reference to that provision as amended or re-enacted currently
or in the future.

 

15.19

Meaning in Notices. Unless a contrary indication appears, a term used in any
notice given under or in connection with this Agreement has the same meaning in
that notice as in this Agreement.

 

15.20

No Fiduciary Duties. Each Party shall not have any fiduciary obligations or
duties to the other Parties by reason of this Agreement.

(The remainder of this page has been intentionally left blank)

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers, effective as of the date first above written.

 

IMMUNOVANT SCIENCES GMBH     ROIVANT SCIENCES GMBH By:  

/s/ Sascha Bucher

    By:  

/s/ Sascha Bucher

Title:   Head of Global Transactions     Title:   Head of Global Transactions
Date:   August 20, 2018     Date:   August 20, 2018

Signature Page to Roivant Sciences GmbH Services Agreement

 



--------------------------------------------------------------------------------

EXHIBIT A

SERVICES PROVIDED

 

1.

Administrative and Support Services. Various administrative and supportive
services, which may include, but are not limited to:

 

  (a)

Payroll

 

  (b)

Accounts Receivable

 

  (c)

Accounts Payable

 

  (d)

General Administrative

 

  (e)

Corporate and Public Relations (including advertising, investor relations and/or
financial marketing)

 

  (f)

Meeting Coordination and Travel Planning

 

  (g)

Accounting and Auditing

 

  (h)

Tax

 

  (i)

Budgeting

 

  (j)

Treasury Activities

 

  (k)

Staffing and Recruiting

 

  (l)

Training and Employee Development

 

  (m)

Benefits

 

  (n)

Information and Technology Services

 

  (o)

Legal Services (as may be specified by and subject to a separate letter entered
into by Service Recipient and specific lawyers of Service Provider)

 

  (p)

Insurance Claims Management

 

  (q)

Purchasing

And other similar services.

 

2.

Other Services

Administrative, research and development services whether provided directly or
by engaging employees, agents, consultants, contract research organizations,
vendors or any other Third Party, including, but not limited to drug discovery
and development from target identification through regulatory approval.

Exhibit A to the Roivant Sciences GmbH Services Agreement

 



--------------------------------------------------------------------------------

EXHIBIT B

CALCULATION OF COMPENSATION FOR SERVICES PROVIDED

The fees set forth in this Exhibit B represent the entire amount to be paid by
each Service Recipient in connection with the Service Provider’s performance of
the Services, and any and all other costs and expenses associated with the
Services or the Agreement. In addition, the fees set forth in this Exhibit B
include any and all applicable federal, state or local sales or use tax payable
in connection with the Services or the Agreement (the “Taxes”). The Service
Provider and Service Recipient agree, to the extent appropriate under applicable
tax laws, rules and regulations to work together to attempt reasonably to
minimize Taxes applicable to Services, including the use of exemption
certifications, as appropriate.

Except as otherwise agreed to by the Parties from time to time, the applicable
Service Recipient shall compensate the Service Provider for its Services
rendered and Costs incurred under this Agreement in accordance with the
following:

 

  (a)

The applicable Service Recipient shall reimburse the Service Provider for its
Costs, excluding Third Party costs as provided in (c), incurred in providing the
Administrative and Support Services described in Exhibit A to such Service
Recipient or in making, obtaining, and maintaining in force the Authorizations
as described in Section 14.1 for such Service Recipient and shall further pay
the Service Provider a mark-up on such costs. The mark-up shall be based on the
mark-up percentage that the Parties mutually agree is consistent with the
financial returns of independent companies performing similar services. The
Parties shall review and (if necessary) update the mark-up percentage on an
annual basis.

 

  (b)

The applicable Service Recipient shall reimburse the Service Provider for its
Costs, excluding third-party costs as provided in (c), incurred in providing the
Other Services described in Exhibit A to such Service Recipient, and shall
further pay the Service Provider a mark-up on such costs. The mark-up shall be
based on the mark-up percentage that the Parties mutually agree is consistent
with the financial returns of independent companies performing similar services.
The Parties shall review and (if necessary) update the mark-up percentage on an
annual basis.

 

  (c)

If the Service Provider engages a Third Party pursuant to Section 3.4 hereof,
the applicable Service Recipient shall reimburse the Service Provider for all
reasonable and actual out-of-pocket costs incurred by the Service Provider in
connection with such engagement to the extent such Service Recipient is the
beneficiary of the services performed by such Third Party.

Exhibit B to the Roivant Sciences GmbH Services Agreement

 